 Case 4:17-cr-00724 Document 147 Filed on 07/02/20 in TXSD Page 1 of 1



UNITED STATES DISTRICT COURT                      SOUTHERN DISTRICT OF TEXAS


United States of America                    §
                                            §                       Notice of Setting
versus                                      §
                                            §                     Criminal H-17-724-1
Luis De Jesus Rodriguez                     §
                                            §


                           You are directed to appear for a
                                    Rearraignment
                                           on

                                     July 8, 2020
                                      2:00 p.m.

                                       before
                               Judge Lynn N. Hughes
                            Courtroom 11-C, Eleventh Floor
                              United States Courthouse
                                  515 Rusk Avenue
                               Houston, Texas 77002


                           Defendant(s) required to attend: yes



Copies:         AUSA Kate Suh, Sebastian Edwards
                Defense Counsel Chris Downey
                U.S. Probation Office



David J. Bradley,
Clerk of Court


By:                                                                      July 2, 2020
      Deputy Clerk                                                                Date
